Exhibit 10.4

NYFIX, INC.
2007 OMNIBUS EQUITY COMPENSATION PLAN
MODEL
NON-QUALIFIED STOCK OPTION AGREEMENT
(PERFORMANCE VESTING)

                    Non-Qualified Stock Option Agreement (this “Agreement”),
dated as of October
2, 2007, between NYFIX, Inc. (“NYFIX”) and P. Howard Edelstein (the
“Participant”).

BACKGROUND

                    Pursuant to the terms of the NYFIX, Inc. 2007 Omnibus Equity
Compensation
Plan (the “Plan”), and subject to the approval of the Plan by the stockholders
of NYFIX, NYFIX
desires to (i) provide an incentive to the Participant, (ii) encourage the
Participant to contribute
materially to the growth of NYFIX and its subsidiaries (collectively, the
“Company”) and (iii)
more closely align the Participant’s economic interests with those of NYFIX
stockholders by
means of a Nonqualified Stock Option Grant. Whenever capitalized terms are used
in this
Agreement, they shall have the meanings set forth in this Agreement or, if not
defined in this
Agreement, as set forth in the Plan.

                    The Plan allows the Company to provide rewards and
incentives to certain
employees of the Company by, among other things, granting them opportunities to
purchase
shares of Stock. The Board or the Committee has determined that it would be in
the best interest
of the Company and its stockholders to grant the Options to the Participant
under the Plan.

                    In consideration of the covenants and agreements set forth
in this Agreement, and
intending to be legally bound hereby upon the approval of the Plan by the
stockholders of
NYFIX, the Participant and NYFIX hereby agree as follows:

ARTICLE 1

GRANT OF OPTIONS

                    1.1     Grant of Options. The Participant is hereby granted
Nonqualified Stock
Options representing the right to purchase 1,428,855 shares of Stock subject to
the restrictions
and conditions set forth in this Agreement and subject to the approval of the
Plan by the
stockholders of NYFIX. References in this Agreement to “Option” and “Options”
mean the
options granted hereby, individually and in the aggregate.

                    1.2     Option Price. The Option Price of the Options is
$4.60 per share, which is
the same as the Fair Market Value of a share of Stock on the Date of Grant. 

                    1.3     Grant Information. The Options have been granted
under the Plan. The
Board or the Committee authorized the grant of the Options on October 2, 2007.


ARTICLE 2

EARNING AND VESTING OF OPTIONS

                    All of the Options are unearned and unvested on the Date of
Grant. Options shall be earned and vest upon, but only upon, the earliest to
occur of the events described in Section 2.1 or 2.2, in each case subject to the
limitations set forth in Section 2.3, and shall become exercisable as described
in Section 2.4. All unearned and unvested Options shall be forfeitable as set
forth in Section 2.3 and shall be non-transferable as set forth in Section 5.2.
All shares of Stock issued upon exercise of Options shall be transferable,
although:

                              (a)     transferability may be subject to
pre-clearance, blackout, registration and other requirements and restrictions
under the Company’s insider trading and other compliance policies and
procedures; and

                              (b)     transfers by executive officers should be
reviewed in advance to determine if there would be any potential liability for
short-swing profits under Section 16(b) of the Securities Exchange Act of 1934.

                    2.1     (i)      Performance Targets for Earning Options. If
not sooner vested and unless previously forfeited pursuant to Section 2.3 or
4.2:

                                        (a)     First Year Earning. Up to
twenty-five percent (25%) of the Options (the “First Tranche Options”) may be
earned on March 10, 2008 (the “First Earning Date”). The measures and a schedule
of the number of Options that may be earned based on attainment of such measures
(which are determined by the Committee) will be delivered to the Participant at
the time, or shortly after, this Agreement is executed. Any First Tranche
Options that are unearned as of March 10, 2008 shall continue to be unearned.

                                        (b)     Second Year Earning. Up to
twenty-five percent (25%) of the Options (the “Second Tranche Options”) may be
earned on March 10, 2009 (the “Second Earning Date”) based on attainment of
measures for the calendar year 2008 determined by the Committee. The measures
and a schedule of the number of Options that may be earned based on attainment
of such measures will be delivered to the Participant in writing by March 31,
2008.  Any Second Tranche Options that are unearned as of March 10, 2009 shall
continue to be unearned.

                                        (c)     Third Year Earning. Up to
twenty-five percent (25%) of the Options (the “Third Tranche Options”) may be
earned on March 10, 2010 (the “Third Earning Date”) based on attainment of
measures for the calendar year 2009 determined by the Committee. The measures
and a schedule of the number of Options that may be earned based on attainment
of such measures will be delivered to the Participant in writing by March 31,
2009.  Any Third Tranche Options that are unearned as of March 10, 2010 shall
continue to be unearned. 

                                        (d)     Fourth Year Earning. Up to
twenty-five percent (25%) of the Options (the “Fourth Tranche Options”) may be
earned on March 10, 2011 (the “Fourth Earning Date”) based on attainment of
measures for the calendar year 2010 determined by the

2


Committee. The measures and a schedule of the number of Options that may be
earned based on attainment of such measures will be delivered to the Participant
in writing by March 31, 2010.  Any Fourth Tranche Options that are unearned as
of March 10, 2011 shall continue to be unearned.

                                        (e)     Carryforward. All of the First
Tranche Options, Second Tranche Options, Third Tranche Options and Fourth
Tranche Options that continue to be unearned on March 10, 2011 following the
application of Sections 2.1(i)(a) through (d), may be earned on March 10, 2011.
The measures and a schedule of the number of Options that may be earned based on
attainment of such measures (which are determined by the Committee) will be
delivered to the Participant at the time, or shortly after, this Agreement is
executed. Any Options that are unearned as of March 10, 2011 after giving effect
to this Section 2.1(i)(E) shall, subject to Section 2.2, remain unearned and
shall be forfeited in accordance with Section 2.3.

                                        (f)     Partial Vesting. If a partial
Option would be earned on any date, the total number of Options earned on such
date shall be rounded up to the nearest whole Option.

                                        (g)     Certification. The Committee
shall certify on or before the applicable Earning Date whether the performance
target applicable to such Earning Date was satisfied.

                              (ii)     Vesting of Options. If not sooner vested
and unless previously forfeited pursuant to Section 2.3, the earned Options
shall vest and become exercisable on March 10, 2011 only if the Participant is
still employed by the Company on September 4, 2010.

                    2.2     Accelerated or Continued Earning and/or Vesting. The
Committee may accelerate the date on which any or all of the Options are earned
and/or vested at any time and for any reason. Notwithstanding anything contained
herein to the contrary:

                              (i)     upon a termination of the Participant’s
employment (a) by the Company without Cause (as defined in Section 5.1) or (b)
by the Participant for Good Reason (as defined in Section 5.1),

                                      (a)     in addition to any Options earned
on or prior to the date of such termination, the Participant may continue to
earn the Options that would have been earned (in accordance with Section 2.1
hereof) had the Participant remained employed through the last day of the period
for which the Participant receives severance, if any, following such termination
(the “Severance Period”), based on the attainment of performance targets for the
applicable Earning Period(s) (i.e., each calendar year that includes all or part
of the Severance Period); provided however, that the number of Options that may
be earned for the calendar year that includes the last day of the Severance
Period shall equal (a) the number of Options that would have been earned based
on the attainment of performance targets described in Section 2.1(i) for the
calendar year that includes the last day of the Severance Period multiplied by
(b) the number of days in the calendar year that elapsed prior to such last day,
divided by 365; and

3


                                        (b)     the Participant’s earned Options
will vest and become exercisable on the later of (a) the date of such
termination of the Participant’s employment or (b) the date such Options are
earned in accordance with 2.2(i)(A);

                              (ii)     upon a termination of the Participant’s
employment due to death or Disability (as defined in Section 5.1),

                                        (a)     in addition to any Options
earned on or prior to the date of such termination of employment, the
Participant may earn, on the Earning Date next following such date of
termination, the number of Options equal to (a) the number of Options that would
have been earned based on the attainment of performance targets for the calendar
year that includes the date of such termination, multiplied by (b) the number of
days in the calendar year that elapsed prior to such date of such termination,
divided by 365; provided that in the event of a termination due to death, if an
insurance policy was not obtained as required in accordance with Section 5 of
the Employment Agreement between the Company and the Participant dated September
4, 2006, as amended from time to time (the “Employment Agreement”), then the
Participant may continue to earn the Options that would have been earned (in
accordance with Section 2.1 hereof) had the Participant remained employed
through the date nine months following such termination (the “Extension
Period”), based on the attainment of performance targets for the applicable
Earning Period(s) (i.e., each calendar year that includes all or part of the
Extension Period), with the number of Options that may be earned for the
calendar year that includes the last day of the Extension Period equal to (a)
the number of Options that would have been earned based on the attainment of
performance targets described in Section 2.1(i) for the calendar year that
includes the last day of the Extension Period multiplied by (b) the number of
days in the calendar year that elapsed prior to such last day, divided by 365;
and

                                        (b)     the Participant’s earned Options
will vest and become exercisable on the later of (a) the date of the
Participant’s termination of employment due to death or Disability, as
applicable, or (b) the date such Options are earned in accordance with
2.2(ii)(A);

                              (iii)     upon a Change in Control (as defined in
Section 5.1), any Options earned on or prior to the date of the Change in
Control shall vest and become exercisable.

                    2.3     Effect of Termination of Employment on Earning and
Vesting; Forfeiture of Unvested Options. Unless otherwise determined by the
Committee and after giving effect to any applicable continuation or
acceleration, as applicable, of earning and vesting provided in Section 2.2
hereof, all Options that are both unearned and unvested shall cease to be
eligible to be vested and shall be forfeited as of the earlier of (i) the time
of notification of the termination of the Participant’s employment with the
Company for Cause, (ii) the termination of the Participant’s employment with the
Company prior to September 4, 2010 (which means the last date of actual
employment, even if a different date is used for administrative convenience in
connection with employee retirement, benefit or welfare plans) other than by the
Company without Cause or by the Participant for Good Reason, (iii) a Change in
Control or (iv) the Fourth Earning Date.

4


                    2.4     Exercise; Restriction on Exercise. No unvested
Options shall be exercisable. All earned and vested Options shall become
exercisable at the time set forth above and shall cease to be exercisable at the
time they expire and are forfeited as provided in Section 2.3 of Article 4.

                    2.5     Change in Control. Except as otherwise provided in
this Agreement or as the Committee may determine at the time of a Change in
Control, the effect of a Change in Control on the Participant’s Options is
subject to Section 17 of the Plan.

ARTICLE 3

EXERCISE OF OPTIONS

                    3.1     Person Who Can Exercise. Exercisable Options may
only be exercised by the Participant, except that, in the event of the
Disability of the Participant, those Options may be exercised by the
Participant’s legal guardian or legal representative and, in the event of death,
those Options may be exercised by the executor or administrator of the
Participant’s estate or the Person or Persons to whom the Participant’s rights
under those Options pass by will or the laws of descent and distribution.

                    3.2     Procedure for Exercise. Exercisable Options may be
exercised in whole or in part with respect to any portion thereof that is
exercisable. To exercise an exercisable Option, the Participant (or such other
Person who shall be permitted to exercise that Option as set forth in Section
3.1) must complete, sign and deliver to the Company an exercise notice in a form
to be provided by the Company together with payment in full of the Option Price
multiplied by the number of shares of Stock with respect to which that Option is
exercised, in accordance with the option exercise procedures of the Company as
in effect from time to time. The right to exercise any Option shall be subject
to the satisfaction of all conditions set forth in such form of exercise notice.
Payment of the Option Price shall be made in cash (including check, bank draft
or money order). The Participant’s right to exercise the Option shall be subject
to the satisfaction of all conditions set forth in such exercise notice.

                    3.3     Withholding of Taxes.

                              (i)     The Company shall withhold or deduct from
any or all payment or amounts due to or held for the Participant (or such other
Person who may be permitted to exercise Options as set forth in Section 3.1),
whether due from the Company or held in the account of the Participant (or such
other Person) at any broker facilitating the exercise of Options, or secure
payment from the Participant of, an amount (the “Withholding Amount”) equal to
all taxes (including unemployment (including FUTA), social security and medical
(including FICA), and other governmental charges of any kind as well as income
and other taxes) required under any applicable law to be withheld or deducted
with respect to any and all taxable income and other amounts attributable to the
Options.

                              (ii)     The Withholding Amount shall be
determined by the Company.

5


                              (iii)     Immediately upon request by the Company,
the Participant agrees to pay all, or a portion if so requested by the Company,
of the Withholding Amount to the Company in cash.

                              (iv)     The timing of withholding or deduction
from such payments or amounts shall be determined by the Company.

ARTICLE 4

EXPIRATION OF OPTIONS

                    4.1     Expiration. Vested and unvested Options shall expire
at 5:00 p.m., Eastern Daylight Time on October 2, 2017.

                    4.2     Earlier Expiration. Notwithstanding Section 4.1,
unless otherwise determined by the Committee, Options shall be forfeited and
shall expire on the earliest to occur of the following:

                               (i)     all unvested Options shall expire as
provided in Section 2.3;

                               (ii)    upon the Participant's termination of
employment by the Company for Cause, all vested Options shall expire immediately
at the time notice of such termination is given (unless otherwise determined by
the Company in its sole discretion);

                               (iii)   upon the Participant’s termination of
employment by the Company without Cause or the Participant’s resignation from
employment with the Company other than in connection with death or Disability,
all vested Options shall expire upon the earlier of (a) the ninetieth day
following the later of the date of such termination or March 10, 2011 or (b) the
expiration of the Options under Section 4.1; and

                               (iv)   upon the Participant’s termination of
employment due to the Participant’s death or Disability, all vested Options
shall expire upon the earlier of (a) the 12-month anniversary of the later of
the date of such termination or March 10, 2011 or (b) the expiration of the
Options under Section 4.1. 

                    4.3     Cancellation. Vested and unvested Options which
expire unexercised shall be treated as cancelled.

                    4.4     Effective Date. For purposes hereof, except as
otherwise set forth in Sections 2.3 and 4.2, the date of resignation or
termination of employment means the last date of actual employment, even if a
different date is used for administrative convenience in connection with
employee retirement, benefit or welfare plans.

ARTICLE 5

MISCELLANEOUS

6


                    5.1     Definitions. The terms “Cause”, “Change in Control”,
“Disability” and “Good Reason” shall each have the meaning ascribed to such term
in the Employment Agreement.

                    5.2     Options Not Transferable. Options may not be
transferred (other than by will or laws of descent and distribution). Any
attempt to effect a transfer of Options that is not permitted by the Plan or
this Agreement shall be null and void.

                    5.3     Code Section 409A. The parties recognize that
certain provisions of this Agreement may be affected by Code Section 409A and
agree to negotiate in good faith to amend this Agreement with respect to any
changes necessary or advisable to comply with Code Section 409A.

                    5.4     Code Section 162(m). The Options were granted in a
manner intended to meet the requirements of “qualified performance based
compensation” under Code Section 162(m), including the requirement that the
stockholders of NYFIX approve of the Grant before it can be effective.

                    5.5     Notices.     All notices, requests and demands to or
upon the parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or three days after being
deposited in the mail, postage prepaid, or, in the case of telecopy or email
notice, when received, addressed as follows to the Company and the Participant,
or to such other address as may be hereafter notified by the parties hereto:

                                        (i)      If to the Company, to it at the
following address:     NYFIX, Inc.
100 Wall Street-26th Floor
New York, NY 10005
Attn: General Counsel

                                        (ii)     If to the Participant, to his
or her most recent primary residential address or business telecopy or email
address as shown on the records of the Company.

                    5.6     No Right To Continued Employment. The Participant
acknowledges and
agrees that, notwithstanding the fact that the vesting of the Options is
contingent upon his or her
continued employment by the Company, this Agreement does not constitute an
express or
implied promise of continued employment or confer upon the Participant any
rights with respect
to continued employment by the Company.

                    5.7     Amendments and Conflicting Agreements.

                              (a)     This Agreement may be amended by a written
instrument executed by the parties which specifically states that it is amending
this Agreement or by a written instrument executed by the Company which so
states if such amendment is not adverse to the Participant or relates to
administrative matters.

7


                              (b)     To the extent the provisions of this
Agreement relating to vesting,
exercisability or termination of the Options are inconsistent with the terms of
the Employment
Agreement, the terms of this Agreement shall control and the Employment
Agreement is hereby
deemed amended to the extent of such inconsistency to conform to the terms of
this Agreement.

                    5.8     Governing Law and Interpretation. This Agreement
shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware
applicable to
contracts made and to be performed therein without regard to the conflicts of
law principles
thereof. Whenever the word “including” is used herein, it shall be deemed to be
followed by the
phrase “without limitation.” Unless otherwise specified herein, all
determinations, consents,
elections and other decisions by the Committee may be made, withheld or delayed
in its sole and
absolute discretion.

                    5.9     Titles. Titles are provided herein for convenience
only and are not to
serve as a basis for interpretation or construction of this Agreement.

                    5.10   Counterparts. This Agreement may be executed in
counterparts, which
together shall constitute one and the same instrument and which will be deemed
effective
whether received in original form or by telecopy or other electronic means.
Facsimile signatures
shall be as effective as original signatures.

                    5.11   Construction. The construction of this Agreement is
vested in the
Committee, and the Committee’s construction shall be final and conclusive on all
Persons.

                    5.12   Effective Date of Agreement. This Agreement is
effective as of the date
the stockholders of NYFIX approve the Plan and shall terminate if such approval
is not obtained
within 12 months of the Date of Grant.

* * *

8


                    IN WITNESS WHEREOF, the Company has caused this Agreement to
be
executed by a duly authorized officer.

                                                                                    
NYFIX, INC.

                                                                                    
By  /s/ Scott A. Bloom    
                                                                                     Name: 
Scott A. Bloom   

PARTICIPANT’S ACCEPTANCE

                    The Participant acknowledges that he or she has read this
Agreement, has
received and read the Plan, and understands the terms and conditions of this
Agreement and the
Plan and hereby accepts the foregoing Options and agrees to be bound by the
terms and
conditions of this Agreement and the Plan.

                                                                                    
PARTICIPANT

                                                                                      
/s/ P. Howard Edelstein    
                                                                                    
Signed

9

 